                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-2551-DDP (KS)                                        Date: May 21, 2019
Title      Fred Edward Williams v. CopyMat




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On April 4, 2019, Fred Edward Williams (“Plaintiff”), a California resident
proceeding pro se and in forma pauperis, filed a civil rights complaint alleging civil rights
violations related to an employee at a South Los Angeles CopyMat asking Plaintiff to leave
the premises. (Dkt. No. 1.) On April 15, 2019, the Court dismissed the Complaint for
failure to state a claim upon which relief could be granted and ordered Plaintiff to file either
a First Amended Complaint or a Notice of Voluntary Dismissal within 21 days. (Dkt. No.
8.) Instead of filing a First Amended Complaint or Notice of Voluntary Dismissal, Plaintiff
sent the Court a “response” in which he “advised” the Court that it lacked jurisdiction to
dismiss the Complaint absent service and a motion to dismiss. (Dkt. No. 9.) Two weeks
have now passed since Plaintiff’s First Amended Complaint was due, and Plaintiff has filed
neither a First Amended Complaint nor a Notice of Voluntary Dismissal.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s prior orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before May 31, 2019, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a First Amended Complaint and a declaration signed


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 19-2551-DDP (KS)                                     Date: May 21, 2019
Title      Fred Edward Williams v. CopyMat


under penalty of perjury, explaining why he failed to comply with the Court’s prior orders;
or (2) a First Amended Complaint correcting the deficiencies identified in the Court’s April
15, 2019 Order. Alternatively, if Plaintiff does not wish to pursue this action, he may
dismiss the Complaint without prejudice by filing a signed document entitled “Notice Of
Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

      The Clerk is directed to send Plaintiff a copy of the Central District’s form Notice
of Voluntary Dismissal (CV-09) and a copy of the Court’s April 15, 2019 Order (Dkt. No.
8).

        IT IS SO ORDERED.

                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
